NOTE: This order is nonprecedential.

  United States Court of Appeal
      for the Federal Circuit

YEDA RESEARCH AND DEVELOPMENT CO., LTD.,
               Appellant,
                            v.
             ABBOTT GMBH & CO. KG,
                         Appellee.


                        2010·1517
               (Interference No. 103,625)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                     ON MOTION


                      ORDER
   Upon consideration of the notice of election filed by
Abbott GmbH & Co. KG pursuant to 35 U.S.C. § 141,
   IT Is ORDERED THAT:
   This appeal is dismissed. See 35 U.S.C. § 141.